Case 1:19-cv-00018-JTN-ESC ECF No. 23 filed 07/03/19 PagelD.247 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
MICHIGAN SOUTHERN DIVISION

 

WACKER NEUSON PRODUCTION
AMERICAS, LLC, a Wisconsin limited
liability company,

Plaintiff,
Vv

CITY OF NORTON SHORES, a Michigan
Municipal Corporation,

Defendant.

Case No. 1:19-cv-00018-JTN-ESC

HON. JANET T. NEFF

 

VARNUM LLP

Adam J. Brody (P62035)
Jeffrey D. Koelzer (P78602)
Attorneys for Plaintiff

333 Bridge St NW

PO Box 352

Grand Rapids, Mi 49501-0352
(616) 336-6000

WILLIAMS HUGHES PLLC
Douglas M. Hughes (P30958)
Enrika L.F. McGahan (P55860)
John M. Karafa (P36007
Attorneys for Plaintiffs

120 W. Apple Avenue
Muskegon, MI 49440

(231) 726-4857

 

DEFENDANT CITY OF NORTON

ES EXPERT WITNESS DISCLOSURE

Defendant, City of Norton Shores, by and through its attorneys, Williams Hughes,

PLLC, discloses the following expert witness(es) who may be called to testify and/or

produce documentary evidence in this action:

1. H & S Companies
4575Lake Michigan Dr. NW
Grand Rapids, MI 49534
Office: (616) 453-8551
www.hscompanies.com

Randy Filbrandt, Certified Public Accountant, and/or Hilary Smith, Certified
Public Accountant, or other available certified public accountant employed
with H & S Companies, will be expected to testify within the field of his/her
Case 1:19-cv-00018-JTN-ESC ECF No. 23 filed 07/03/19 PagelD.248 Page 2 of 2

expertise based on his/her knowledge, skill, experience, training, and/or
education as a licensed accountant in the State of Michigan, more
specifically regarding Plaintiff Wacker Neuson’s financial documentation
relating to its business operations during relevant time frames, including
but not limited to plaintiff's profitability, profit and loss, production trends
and figures, sales trends and figures, employment base, tax obligations
and payments, tax abatements, value of abatements, Defendant City of
Norton Shores’ damages claims, and related matters

Dated: July 3, 2019 Is/ John M. Karafa
John M. Karafa (P36007)
Attorney for Defendant Norton Shores
